NOT FOR PUBLICATION                           FILED
                    UNITED STATES COURT OF APPEALS                         JUL 5 2018
                                                                      MOLLY C. DWYER, CLERK
                                                                       U.S. COURT OF APPEALS
                           FOR THE NINTH CIRCUIT

DENISE D. RAMIREZ,                              No.    16-35410

                Plaintiff-Appellant,            D.C. No. 1:15-cv-00070-AA

 v.
                                                MEMORANDUM*
NANCY A. BERRYHILL, Acting
Commissioner Social Security,

                Defendant-Appellee.

                   Appeal from the United States District Court
                            for the District of Oregon
                     Ann L. Aiken, District Judge, Presiding

                             Submitted May 16, 2018**
                                Portland, Oregon

Before: TASHIMA, McKEOWN, and PAEZ, Circuit Judges.

      Denise Ramirez appeals the district court’s judgment affirming the

Commissioner of Social Security’s denial of her application for Disability

Insurance Benefits and Supplemental Security Income benefits under Titles II and



      *
             This disposition is not appropriate for publication and is not precedent
except as provided by Ninth Circuit Rule 36-3.
      **
             The panel unanimously concludes this case is suitable for decision
without oral argument. See Fed. R. App. P. 34(a)(2).
XVI of the Social Security Act, 42 U.S.C. § 1381 et seq. We review de novo the

district court’s decision affirming the denial of benefits, and may set aside the

decision of the administrative law judge (ALJ) where that decision is based on

legal error or where the findings of fact are not supported by substantial evidence

in the record taken as a whole. Tackett v. Apfel, 180 F.3d 1094, 1097 (9th Cir.

1999). We have jurisdiction pursuant to 28 U.S.C. § 1291, and we reverse and

remand for further proceedings.

      We hold that the ALJ committed reversible error in rejecting the opinion of

Ramirez’s longtime treating physician, Dr. Hagie. Where, as here, a treating

physician’s opinion is contradicted by another doctor, the ALJ may not reject the

opinion without providing “specific and legitimate reasons” supported by

substantial evidence in the record; the same is required for rejecting the treating

doctor’s “ultimate conclusions” as to disability. Lester v. Chater, 81 F.3d 821, 830

(9th Cir. 1995). The ALJ rejected Dr. Hagie’s opinion for four reasons, which we

address in turn.

      The ALJ rejected Dr. Hagie’s opinion in part because it “relie[d], in large

part, on the claimant’s report of her capabilities and subjective complaints, and I

find the claimant not fully credible.” This reasoning was both factually and legally

erroneous. An ALJ may permissibly discount a treating provider’s opinion where

it is based “‘to a large extent’ on a claimant’s self-reports that have been properly



                                          2
discounted as incredible” and the physician’s records show “little independent

analysis or diagnosis.” Tommasetti v. Astrue, 533 F.3d 1035, 1041 (9th Cir. 2008)

(quoting Morgan v. Comm’r Soc. Sec. Admin., 169 F.3d 595, 602 (9th Cir. 1999)).

But where a physician “does not discredit [a patient’s] complaints and supports his

ultimate opinion with his own observations,” an ALJ errs in rejecting a physician’s

opinion on the basis that it relies in part on the subjective complaints of a claimant

the ALJ has found to be not credible. Ryan v. Comm'r of Soc. Sec., 528 F.3d 1194,

1199–200 (9th Cir. 2008); Ghanim v. Colvin, 763 F.3d 1154, 1162 (9th Cir. 2014).

      Here, the ALJ erred because the record does not support the ALJ’s assertion

that Dr. Hagie’s opinions relied “in large part” on Ramirez’s self-reports. To the

contrary, each of Dr. Hagie’s treatment notes discuss both his objective findings

and Ramirez’s subjective complaints. Dr. Hagie also ordered and reviewed the

objective medical imaging test results—MRIs of Ramirez’s brain and spine—in

the record. And Dr. Hagie specifically noted the aspects of his opinion that relied

on “clinical observation and patient report” versus “objective and reproducible

defined testing protocol/examination.” Moreover, as Dr. Hagie explained in his

letter, his opinions also relied on his review of the neuropsychological testing

reports from three psychologists, as well as the consultative opinion from Dr.

Branch. As Ramirez’s treating physician, Dr. Hagie’s ability to integrate medical

information and reports from other physicians into his assessment of Ramirez’s



                                          3
functional capacity and prognosis is an important reason why his opinion is

presumptively entitled to greater weight. Lester, 81 F.3d at 833; see 20 C.F.R. §

404.1527(c)(2).

      The ALJ also rejected Dr. Hagie’s opinion by stating, without elaboration,

that “the objective medical evidence does not support the doctor’s opinion.” But

as we have previously held, a bare assertion by an ALJ that the “objective medical

evidence” does not support a physician’s opinion fails to constitute a specific and

legitimate reason. Embrey v. Bowen, 849 F.2d 418, 421–22 (9th Cir. 1988).

Instead, the ALJ must “set[] out a detailed and thorough summary of the facts and

conflicting clinical evidence, stat[e] his interpretation thereof, and mak[e]

findings.” Reddick v. Chater, 157 F.3d 715, 725 (9th Cir. 1998).

      A third reason the ALJ gave for rejecting Dr. Hagie’s opinion was the ALJ’s

supposition that Dr. Hagie “appears to have a financial interest in the claimant

obtaining disability.” But the evidence cited by the ALJ in support of his assertion

significantly mischaracterizes the record, and the ALJ ignored evidence pointing to

a contrary conclusion. See Diedrich v. Berryhill, 874 F.3d 634, 643 (9th Cir. 2017)

(holding that an ALJ errs by ignoring competent evidence that contradicts the

ALJ’s findings). For example, the ALJ erroneously stated that Dr. Hagie had

estimated a particular amount of billings for Ramirez’s treatment “in connection

with [Ramirez’s] prior applications,” and inferred an improper financial motivation



                                          4
from this statement. The record, however, shows that Dr. Hagie made this

statement in response to a specific question (“Please provide your best estimate of

what such [potential future] treatment would cost”) on a form prepared by

attorneys representing Ramirez in her car accident litigation in August 2008—not

her prior disability applications, as the ALJ asserted. Where the ALJ’s reasoning is

belied by the record, it is not specific and legitimate. See Orn v. Astrue, 495 F.3d

625, 634–35 (9th Cir. 2007).

      The other record evidence the ALJ cited in support of his assertion similarly

mischaracterized the record and unreasonably supposed an improper financial

motivation. See SSR 86-8, 1986 WL 68636 at *8 (“Reasonable inferences may be

drawn, but presumptions, speculations and suppositions should not be substituted

for evidence.”). There is no evidence in the record indicating that Dr. Hagie was

motivated by financial greed. There is considerable evidence, however, that he

was concerned with Ramirez’s ability to obtain needed medical care from him and

other providers, and that he was sensitive to Ramirez’s financial woes and periodic

lack of insurance, including in situations where Dr. Hagie did not personally stand

to benefit. Just as an ALJ “may not assume that doctors routinely lie in order to

help their patients collect disability benefits,” absent “evidence of actual

improprieties,” Lester, 81 F.3d at 832 (quoting Ratto v. Secretary, 839 F. Supp.

1415, 1426 (D. Or. 1993)), an ALJ may not discount a treating physician’s opinion



                                           5
simply because the claimant would be better able to afford ongoing care if the

claimant obtained disability benefits.

      The ALJ’s final reason for rejecting Dr. Hagie’s opinion rested on a

“permanent and stationary” work accommodation note Dr. Hagie completed in

May 2009, which opined that Ramirez could return to school or work with certain

physical limitations; the ALJ stated that “the objective medical evidence does not

support such a dramatic decline in functioning [between Dr. Hagie’s 2012 opinion

and the 2009 note].” The ALJ’s reliance on Dr. Hagie’s brief accommodation

note—dated seven months before Ramirez’s alleged onset date, and nearly three

years prior to Dr. Hagie’s 2012 opinion—is misplaced. First, the ALJ did not

provide additional explanation for his assertion regarding the “objective medical

evidence,” which is inadequate under our precedent. See Embrey, 849 F.2d at

421–22. Moreover, at least some of the objective medical evidence did support a

meaningful decline in functioning; for example, Dr. Rawlins’s 2010 objective

neuropsychological testing showed a worsening in cognitive function and

intellectual capacity when compared to Dr. Villanueva’s 2008 evaluation and Dr.

Kauder’s 2007 assessment. And while the May 2009 note expressly did not

include mental or cognitive limitations—noting that separate examinations would

be required to assess the permanent impairments from her brain injury—Dr. Hagie

also wrote the 2009 note without the benefit of having reviewed the evaluations of



                                         6
Dr. Rawlins and Dr. Branch. Dr. Hagie’s 2012 opinion, by contrast, took account

of the evaluations from numerous other physicians; rested on nearly three

additional years of treatments and clinical observations; was far more detailed than

the 2009 note; and incorporated limitations based on all of Ramirez’s impairments,

both physical and mental. See Lester, 81 F.3d at 833.

      Because the ALJ’s erroneous rejection of Dr. Hagie’s opinion alone warrants

reversal, we do not reach Ramirez’s other arguments, and instead vacate and

remand for further proceedings.1 See Marcia v. Sullivan, 900 F.2d 172, 177 n.6

(9th Cir. 1990); Light v. Soc. Sec. Admin., 119 F.3d 789, 793 n.1 (9th Cir. 1997).

We note that if the ALJ accords controlling weight to Dr. Hagie’s opinion on

remand, reaching the other issues in the case would be unnecessary; both

vocational experts testified that if the limitations to which Dr. Hagie opined were

credited, Ramirez would be precluded from all work.

      VACATED and REMANDED with instructions for the district court

further to remand this case to the Commissioner.




1
  On remand, the ALJ should consider the factors prescribed in 20 C.F.R. §
404.1527(c)(2)–(6) for assessing a treating physician’s opinion, including the
length, nature, and extent of the treating relationship, the frequency of
examination, and the supportability and explanation provided for Dr. Hagie’s
opinion. See Trevizo v. Berryhill, 871 F.3d 664, 676 (9th Cir. 2017).

                                          7